Citation Nr: 0028940	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate as a result of exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Service records verify that the veteran participated in 
atmospheric nuclear testing, Operation IVY, in 1952.

2.  After military service, adenocarcinoma of the prostate 
was diagnosed in 1991.

3.  There is no competent evidence of a nexus between the 
veteran's current adenocarcinoma of the prostate and any 
incidents of service, including in-service exposure to 
ionizing radiation.


CONCLUSION OF LAW

The claim of service connection for adenocarcinoma of the 
prostate is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnoses of adenocarcinoma of the prostate.  
The veteran filed a claim for adenocarcinoma of the prostate 
secondary to radiation exposure in August 1997.

Private medical records indicate that the veteran was 
diagnosed with stage B1, grade 2 adenocarcinoma of the 
prostate in 1991, and subsequently underwent radiation 
therapy.  Follow-up treatment record dated April 1997 noted 
no clinical or chemical evidence of recurrence.  Treatment 
record dated February 1999, noted that clinically the veteran 
was still without evidence of disease recurrence, but his 
gradually rising PSA might represent early recurrence of his 
prostate cancer.  These records contain no clinical or 
medical opinion as to etiology of the disease.

Report of VA examination conducted in February 1998, noted 
history of exposure to ionizing radiation in 1952 while in 
service.  The veteran reported medical history of diagnosis 
of carcinoma of the prostate in 1991 with radiation therapy 
in 1992.  He had a good post-radiation result and was 
currently being followed at six-months intervals.  The 
diagnoses included history of exposure to ionizing radiation, 
and carcinoma of the prostate with apparent complete 
recovery.  The report contained no clinical evidence or 
medical opinion as to etiology of the veteran's 
adenocarcinoma of the prostate or of any relationship between 
the disease and his prior service, to include radiation 
exposure.

A letter dated in July 1999 was received from the Defense 
Special Weapons Agency (DSWA) confirming that the veteran had 
been a participant in Operation IVY in 1952.  At the time, 
the veteran was assigned to the USS RENDOVA.  A search of 
dosimetry data had revealed no record of radiation exposure 
for the veteran.  However a scientific dose reconstruction 
indicated that the veteran would probably have received a 
dose of 0.04 rem gamma (0.1 rem rounded) (upper bound of 0.1 
rem gamma).  Furthermore, it was indicated that, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation or 
internal exposure.  His 50-year committed dose equivalent to 
the prostate was 0.0 rem.  The veteran's total dose from 
residual gamma radiation was 0.1 rem. It was reported that 
the veteran's 50 year committed dose to the colon and rectum 
was less than 0.1 rem.

The RO in August 1999 referred the case to the VA 
Compensation and Pension Service Director (designee of VA 
Under Secretary for Benefits) who then forwarded the claim to 
the VA Under Secretary for Health for review with a 
memorandum noting the dose estimate for the veteran, the 
diagnosis of prostate cancer in 1992, and the veteran's age 
at exposure.  A September 1999 opinion of the Chief Medical 
Director for Public Health and Environmental Hazards (a 
physician designee of the VA Under Secretary for Health) 
found it unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  The 
opinion relied upon CIRRPC Science Panel Report Number 6, 
1988 and Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BIER V) 1990 as it related to the veteran's age 
and dose estimate.  A letter from the VA Compensation and 
Pension Service Director dated September 1999, indicated that 
after review of the record and the medical opinion, that 
there was no reasonable possibility that the veteran's 
disability was the result of such exposure.

Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  With chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (1999).

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" listed 
by the Secretary in § 3.311(b); see Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  This third route is, then, actually 
just another way of showing direct service connection but 
with certain added assistance by the Secretary in developing 
the facts pertinent to the claim.  See 38 C.F.R. § 3.311(f) 
(requiring that service-connection determination after § 
3.311 claim development be made under "generally applicable" 
VA adjudication provisions set forth in part 3 of title 38, 
Code of Federal Regulations).  Hilkert v. West, 11 Vet. App. 
284 (1998).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  [Emphasis added]  38 
C.F.R. § 3.311(b)(2) as amended 63 Fed. Reg. 50993-50995 
(September 24, 1998).

The threshold question that the Board must address with 
respect to each claim for service connection is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996). The United States Supreme Court 
declined to review the Federal Circuit decision.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well- 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, the Board notes 
that a veteran's own opinion as to causation or diagnosis 
will not be considered competent evidence where there is no 
indication that he has any professional medical training or 
expertise to render him competent to do so.  See Boston v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In the instant case there is competent evidence of the 
veteran's inservice exposure to radiation, and there is 
competent evidence of current disability in the form of the 
diagnosis of adenocarcinoma of the prostate.  Thus, two of 
the three Caluza elements for a well-grounded claim have been 
met.  However, there is no competent medical evidence of a 
nexus, or link, between the diagnosed adenocarcinoma of the 
prostate and the veteran's period of service, to include his 
in-service exposure radiation.

The provisions of 38 C.F.R. § 3.311 provide special 
assistance to veteran's with radiation diseases in proving 
their claims.  In this case that assistance has been provided 
to the veteran in proving his claim.  However, the expert 
medical opinions obtained in accordance with § 3.311 were to 
the effect that the adenocarcinoma of the prostate was 
unrelated to radiation exposure in service.

Under § 3.311(e) (1999), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert v. West, 12 Vet. App. 145 (1999), (en banc), the 
Court held, in essence, that the paragraph (e) (§ 3.311(e)) 
factors must be considered in adjudicating a § 3.311 case but 
that each of the factors need not be discussed or explicitly 
referred to in writing for the regulation to function 
logically.  Thus, the Board may rely upon the VA Compensation 
and Pension (C&P) Service Director (designee of VA Under 
Secretary for Benefits) response, dated September 1999, that 
followed the VA medical opinion also dated September 1999, 
that relied on published scientific or medical evidence and 
discussed the factors dispositive of the claim based on 
ionizing radiation exposure.

The VA medical opinion in 1999 found that it was unlikely the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.  The VA Compensation and 
Pension Service Director concurred with the conclusion 
reached and in so doing relied on probative evidence that 
considered the relevant factors and emphasized those 
dispositive of the claim based upon exposure to ionizing 
radiation.

In the instant case, the Board finds that the only evidence 
of record of a nexus, or link, between the veteran's current 
diagnosed adenocarcinoma of the prostate and his prior 
service, is his own assertions.  There is no indication in 
the record that he has any professional medical training or 
expertise to render him competent to make such medical 
opinion.  Thus, this assertion does not make the claim well-
grounded.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).

Although the veteran has a current diagnosis of 
adenocarcinoma of the prostate, and evidence of in-service 
exposure to radiation, he has submitted no competent medical 
evidence establishing a nexus between the diagnosed 
disability and his in-service radiation exposure or any other 
incident of service.  Thus, as there is no competent medical 
evidence establishing a nexus between the current diagnosis 
and service, all of the criteria of Caluza have not been met.  

The Board notes that the Federal Circuit has held that in the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim under 38 U.S.C.A. § 5107(a) (1991), and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  More recently, the Court issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Thus, the Board 
finds that in the instant case there is no duty to assist as 
the veteran has failed to submit a well-grounded claim.  

The Court has also found that where a claimant refers to a 
specific source of evidence that could make his claim 
plausible, VA has a duty to inform him of the necessity to 
submit that evidence to complete his application for 
benefits.  See Epps v. Brown, 9 Vet. App. at 344-45 (1996), 
aff'd Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 1997).  Unlike 
the duty to assist, the duty to inform exists even if the 
claim is not well grounded.  Hicks v. West, 12 Vet. App. 86, 
90 (1998).  The Court has held, however, that the VA is 
obligated by the duty to inform only "if the resulting 
evidence would likely [render] the claim plausible. "  Hicks 
supra, 12 Vet. App. at 90 (citing Brewer v. West, 11 Vet. 
App. 228, 236 (1998)).  On this record, there is no 
suggestion that there is competent evidence in existence that 
would establish that the veteran's claim is well grounded.  
Specifically, there is nothing in the record to suggest, and 
the veteran has not alleged, the existence of medical 
evidence that might provide evidence of a nexus between the 
veteran's current diagnosis of adenocarcinoma of the prostate 
and his prior service, to include the documented in-service 
radiation exposure.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).  

In light of the foregoing, the claim for service connection 
for adenocarcinoma of the prostate as a result of exposure to 
radiation in service, is not well grounded.



ORDER

Service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

